Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction

This application contains claims directed to the following patentably distinct species 
Species 1: Drawn to Figure 4 showing: a vent unit comprising a roller knob connected to a pivot shaft and coaxial with a second gear shaft.
Species 2: Drawn to Figure 10 showing: a vent unit comprising a slider knob and a roller knob, wherein the roller knob is connected to a flexible pivot shaft, and wherein the roller knob is not coaxial with a second gear shaft  
Species 3: Drawn to Figure 11 showing:  a roller knob for an air vent volume control system comprising a labelled first sleeve and a second sleeve, and a belt extending around the first and the second sleeve. 
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-3 generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The mutually exclusive features of the species disclosed require a substantially different field of search for each species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with attorney Steve Crane on 11/05/2021 a provisional election was made without traverse to prosecute the invention of Species 2 claims 1-9, 11, 12-13, and 15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10 and 14 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because of the following:
Reference characters "106" and "322" have both been used in the drawings to designate the secondary vanes.  
Reference character “106” has been used to designate both the slider knob, as disclosed in the specification, and the plurality of secondary vanes.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5 is objected to because of the following informalities:  the term "the pivot shaft" should instead read “a pivot shaft”.  Appropriate correction is required.
Claims 11 and 15 are objected to because of the following informalities: the phrase “a plurality of secondary vanes pivotal about a vertical axis . . .” should instead read “a plurality of secondary vanes pivotal about a plurality of parallel vertical axes”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caoduro (FR 2809349 A1).
Regarding Claim 1, Caoduro teaches a vehicle air vent (Figure 1a, 10) comprising: 
a volume control door (Figure 1b, 12) pivotally mounted in a housing (Figures 4a and 4b, shutter pivotally mounted in body 11 about axis 13); 
a primary vane pivotally mounted in the housing (Figure 2a, central guide fin 14) to direct an air flow from an outlet of the vehicle air vent in an up/down direction (Figures 2b and 2c, vertical up/down motion of 14); and 
a roller knob mounted on the primary vane (Figure 2a, 30) and connected to the volume control door (Figure 2a, connection of 30 with 12 via transmission mechanism 32) such that a rotation of the roller knob causes a rotation of the volume control door (Pages 3-4, lines 123-126 of translated description).
Regarding Claim 2, Caoduro teaches wherein the roller knob is rotatable independently of the primary vane (Figures 2a-2b and Figures 4a-4b, translation of shutter 12 via rotation of 30 is independent of the translation of 14).
Regarding Claim 3, Caoduro teaches wherein the volume control door is connected to a first gear shaft (Figure 4a, assembly of gear 37 with shaft rotating about axis 13) which includes a first set of gear teeth (Figure 4a, teeth of 37) that engage a second set of gear teeth on a second gear shaft (Figure 4a, meshing of teethed sector 37 with teeth of pinion gear 35).
Regarding Claim 4, Caoduro teaches wherein the second gear shaft connects to a pivot shaft (Figure 4b, 33) that extends into the primary vane and connects to the roller knob (Figure 4b, connection of 33 with knob 30 via transverse pivot 34).
Regarding Claim 5, Caoduro teaches wherein the pivot shaft comprises a flexible pivot shaft (Page 4, lines 137-138 of translated description).
Regarding Claim 6, Caodoro teaches wherein a first end of the pivot shaft rotates about a first axis (see labelled axis of rotation of 35 in annotated Figure 3b below) and a second end of the pivot shaft rotates about a second axis (see labelled axis of rotation of 30 in annotated Figure 3b below) that is offset from the first axis (see annotated Figure 3b below, labelled first and second axes are offset).

    PNG
    media_image1.png
    339
    644
    media_image1.png
    Greyscale

Regarding Claim 7, Caoduro teaches wherein the roller knob is rotatable about the second axis (see annotated Figure 3b above, knob 30 is rotatable about labelled second axis).
Regarding Claim 11, Caoduro teaches a plurality of secondary vanes (Figure 1a, 15) pivotal about a vertical axis (Page 4, lines 282-284 of the translated description) to direct an air flow from an outlet of the vehicle air vent in a side-to-side direction (Page 8, lines 302-304 of the translated description); a slider knob (Figure 1a, 21) slidably mounted on the primary vane (Figures 3a-3c, sliding motion of knob 21); and 12GM ConfidentialAttorney Docket No. P052125a slider fork connected to the slider knob (Figure 1b, 25) and engaging the plurality of secondary vanes (Page 11, lines 450-454 of the translated description), wherein the roller knob is connected to the slider knob to slide in a side-to-side direction together with the slider knob on the primary vane (Figures 1a-1b, rotational knob 30 and slider knob 21 are integrally formed as a single part).
Regarding Claim 12, Caoduro teaches a vehicle air vent (Figure 1a, 10) comprising: 
a volume control door (Figure 1b, 12) pivotally mounted in a housing (Figures 4a and 4b, shutter pivotally mounted in body 11 about axis 13); 
a primary vane pivotally mounted in the housing (Figure 2a, central guide fin 14) to direct an air flow from an outlet of the vehicle air vent in an up/down direction (Figures 2b and 2c, vertical up/down motion of 14); and 
a roller knob mounted on the primary vane (Figure 2a, 30) and connected to the volume control door (Figure 2a, connection of 30 with 12 via transmission mechanism 32) such that a rotation of the roller knob causes a rotation of the volume control door (Pages 3-4, lines 123-126 of translated description), wherein the roller knob is rotatable independently of the primary vane (Figures 2a-2b and Figures 4a-4b, translation of shutter 12 via rotation of 30 is independent of the translation of 14), wherein the volume control door is connected to a first gear shaft (Figure 4a, 37) which includes a first set of gear teeth (Figure 4a, teeth of 37) that engage a second set of gear teeth on a second gear shaft (Figure 4a, meshing of teethed sector 37 with teeth of pinion gear 35), and wherein the second gear shaft connects to a pivot shaft (Figure 4b, 33) that extends into the primary vane and connects to the roller knob (Figure 4b, connection of 33 with knob 30 via transverse pivot 34).
Claim 1 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funk et al (DE 102019109161 A1).
Regarding Claim 1, Funk et al teaches a vehicle air vent (Figure 1, 1) comprising: 
a volume control door (Figure 4, flap arrangement 21) pivotally mounted in a housing (Paragraph 0040); 
a primary vane pivotally mounted in the housing (Figure 4, 7) to direct an air flow from an outlet of the vehicle air vent in an up/down direction (Paragraph 0036); and 
a roller knob mounted on the primary vane (Figure 4, 25a) and connected to the volume control door (Figure 4, mechanical connection of 25a with 21 via the coupling 23) such that a rotation of the roller knob causes a rotation of the volume control door (Paragraph 0042, see also Figure 6).
Allowable Subject Matter
Claims 8-9 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 8, the closest prior art at the time of filing, Caodoro, teaches a first and second axis of rotation (see labelled Figure 3b on page 7), and wherein the roller knob is rotatable about the second axis (see annotated Figure 3b above, knob 30 is rotatable about labelled second axis), but Caodoro does not teach wherein the second axis is offset further away from the volume control door than the first axis.
With regards to the orientation of the axes as disclosed in Claim 8, it is noted that the labelled first and second axes are perpendicular to the volume control door, and the second axis of rotation is perpendicular to the volume control door in every embodiment taught by Caodoro. Thus, the claimed feature is not taught by any embodiment taught by Caodoro, and one of ordinary skill in the art would not be motivated to modify the orientation of the axes to achieve the positioning of the axes taught by the prior art. Moreover, there is no reference or combination of references in the prior art which Caodoro may be considered in view of such that all of the claimed features are rendered obvious to one of ordinary skill in the art. 
Claim 9 is considered allowable by virtue of dependency on Claim 8. 
Regarding Claim 13, Caodoro teaches wherein a first end of the pivot shaft rotates about a first axis (see labelled axis of rotation of 35 in annotated Figure 3b on page 7) and a second end of the pivot shaft rotates about a second axis that is offset from the first axis (see labelled axis of rotation of 30 in annotated Figure 3b on page 7), wherein the roller knob is rotatable about the second axis (see annotated Figure 3b on page 7, knob 30 is rotatable about labelled second axis). However, Caodoro does not teach wherein the second axis is offset further away from the volume control door than the first axis, and wherein the primary vane is pivotally mounted to rotate about the first axis.
With regards to the features of Claim 13 not disclosed by Caodoro, there is no reference or combination of references in the prior art which Caodoro may be considered in view of such that all of the claimed features are rendered obvious to one of ordinary skill in the art. 
Claim 15 is considered allowable by virtue of dependency on Claim 13. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006. The examiner can normally be reached Mon-Fri 9:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK P YOST/Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762